MEMORANDUM **
Cecil Steven Booth appeals pro se from the district court’s order dismissing sua sponte his 42 U.S.C. § 1983 action alleging constitutional violations in connection with his arrest and three-day detention in Las Vegas City Hall Jail. We have jurisdiction pursuant to 28 U.S.C. § 1291, and may *377affirm the district court’s dismissal on any basis supported by the record. Vastar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001). We affirm.
Booth failed to raise a triable issue as to whether the City of Las Vegas, the sole defendant, was deliberately indifferent to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Booth offered no evidence that the defendant purposefully ignored or failed to respond to his medical needs, or that he suffered harm as a result. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), overruled on other grounds by WMX Tech., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en bane).
Booth’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.